UNITED STATES BANKRUPTCY COURT

 

 

DISTRICT OF MINNESOTA
In re:
Sandra Ann Fussy, Chapter 7
Case No, 20-50199
Debtor.
Erik A. Ahlgren,
Trustee
Plaintiff,
Adv. Pro. 21-
Vv.
Dale Fussy,
Defendant.

 

DEFENDANT DALE FUSSY REQUEST FOR DECLARATORY JUDGMENT

 

Dale Fussy (“Defendant”) brings this request seeking a determination that the Debtor holds
a marital interest in certain real estate and an order that may be filed in the land records recognizing
the Debtor’s marital interest in the real estate.
PARTIES
1, The Trustee is the duly-appointed Chapter 7 Trustee of the bankruptcy estate of the
Debtor.
2, The Debtor is an individual residing at 1619 Carl Street, Apt. 8B, Lauderdale, MN

55108.
3. Defendant Dale Fussy (“Defendant”) is an individual residing at 11881 State
Highway 238, Royalton, MN 56373.
JURISDICTION AND VENUE

4, The Debtor commenced this case as a chapter 7 bankruptcy in this district, and the
case is now pending in this court.

5. This adversary proceeding is brought pursuant to 11 U.S.C. §§105 and 541, Federal
Rules of Bankruptcy Procedure 7000(1) and Local Rule 1070-1.

6. Jurisdiction over this adversary proceeding is based on 28 U.S.C. §§1334(b). This

is a core proceeding under 28 U.S.C. §157(b)(2)(A).

7. This district is the proper venue for this adversary proceeding pursuant to 28 U.S.C.
§1409(a).
8. The Defendant consents to final orders or judgment of this Court.
BACKGROUND FACTS
9. Debtor and Defendant are wife and husband. There is a concurrent dissolution of

marriage action whereby Debtor is Petitioner and Defendant is Respondent in the County of
Morrison, State of Minnesota (Court File No. 49-FA-19-838).

10. The marital estate of Debtor and Defendant includes real property located at 1181]
State Highway 238, Royalton, Minnesota (“Royalton Real Estate”), The Debtor also listed the
Royalton Real Estate among her assets on Schedule A to the Debtor’s bankruptcy petition. Debtor
has a marital interest in the Royalton Real Estate.

11. Following the court’s November 23, 2020 order denying the Debtor’s homestead
exemption in the Royalton Real Estate, the Debtor filed amended schedules (Doc 28) claiming an

exemption of $11,765.00 under 11 U.S.C. §522(d)(5).
12, The Trustee had an independent appraisal conducted on the Royalton Real Estate
by certified appraiser, Susanne Barkalow of Barkalow Appraisals. Pursuant to Minnesota Statutes
section 518.58, “The court shall value marital assets for purposes of division between the parties
as of the day of the initially scheduled prehearing settlement conference, unless a different date is
agreed upon by the parties, or unless the court makes specific findings that another date of
valuation is fair and equitable,” The Trustee had Barkalow provide values for the Royalton Real
Estate as of August 14, 2019, the date of the initial prehearing conference. The Royalton Real
Estate was appraised at $220,000 as of August 14, 2019.

13. For purposes of the state dissolution action, the Court has not determined the value
of the Royalton Real Estate as it relates to the equitable distribution of the marital estate. Pursuant
to Minn, Stat. §518.58 the Court is to consider liens against the property before determining the
marital estate.

14. The Trustee has appeared in the dissolution action and has informed the Court that
he will seek a determination from the bankruptcy court as to the valuation of the Debtor’s marital
interest in the Royalton Real Estate. The state court dissolution action has been stayed until a
determination is made of value of Debtor’s marital interest in the Royalton Real Estate. The State
Court Judge indicated she will determine the marital interest if the Bankruptcy Court desires her
to do so.

DECLARATORY JUDGMENT

15. The Defendant restates and incorporates herein by reference the allegations

contained in the paragraphs above.

16. | The Debtor has a marital interest in the Royalton Real Estate.
17. Minnesota Statute section $18.003, subdivision 3(b) states: "Marital property"
means property, real or personal, including vested public or private pension plan benefits or rights,
acquired by the parties, or either of them, to a dissolution, legal separation, or annulment
proceeding at any time during the existence of the marriage relation between them, or at any time
during which the parties were living together as husband and wife under a purported marriage
relationship which is annulled in an annulment proceeding, but prior to the date of valuation under
section 518.58, subdivision 1. Each spouse shall be deemed to have a common ownership in
marital property that vests not later than the time of the entry of the decree in a proceeding for
dissolution or annulment. The extent of the vested interest shall be determined and made final by
the court pursuant to section 518.58. The interest shall take into consideration liens prior to
determining the marital estate.

18. The Trustee is entitled to declaratory judgment finding that (1) the Debtor holds a
marital interest in the Royalton Real Estate; (2) the value of the marital interest is one-half of the
appraised value as of the August 14, 2019 less the recorded liens against the property; and (3) the
Debtor’s interest in the Royalton Real Estate is property of the Debtor’s bankruptcy estate within
the meaning of 11 U.S.C. $541, subject to the Debtor’s claimed exemption of $11,765.00 under
11 ULS.C, §522(d)(5).

19, Declaratory judgment is justified because there is a substantial controversy between
the parties of sufficient immediacy and reality to warrant the issuance of declaratory judgment. In
particular, the Debtor and Defendant have, to date, failed or refused to agree on a valuation of
Debtor’s martial interest in the Royalton Real Estate, and need the State Court Judge or this Court

to determine the marital value.
20. The Bankruptcy Court is a court of equity and has authority to enter declaratory
judgment finding that the Royalton Real Estate is property of the Debtor’s bankruptcy estate within
the meaning of 11 U.S.C. §541, subject to the Debtor’s claimed exemption of $11,765.00 under
11 U.S.C. §522(d)(5).

WHEREFORE, Defendant seeks an order of the court declaring (1) the Debtor holds a
marital interest in the Royalton Real Estate; (2) the value of the marital interest is one- half of the
appraised value as of the August 14, 2019 less the recorded liens on the property as of said date;
and (3) the Debtor’s interest in the Royalton Real Estate is property of the Debtor’s bankruptcy
estate within the meaning of 11 U.S.C. §541, subject to the Debtor’s claimed exemption of
$11,765.00 under 11 U.S.C. §522(d)(5).

KELM & REUTER, P.A.

. . " > . vo | “epoca vtec
Dated: p24 ZOU f a

Timothy R. Reuter

Attorney for Petitioner
Attorney No. 0264684

1287 2"4 Street North, Suite 101
Sauk Rapids, MN 56379

(320) 251-1423
kelmreuter@ekeimreuter.com

 

 
